Citation Nr: 1026807	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a liver disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for lumbosacral strain with spina 
bifida.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for seizures.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for impotence.

10.  Entitlement to an increased rating for glomerulosclerosis 
with nephrotic syndrome, hypertension, and renal failure, 
currently evaluated as 60 percent disabling.

11.  Entitlement to an increased rating for gout, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to 
September 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In that decision, the RO denied the Veteran's petition to reopen 
previously denied claims for service connection for lumbosacral 
strain with spina bifida and for a liver disorder, finding that 
no new and material evidence had been submitted.  The RO also 
denied the Veteran's claims for service connection for a heart 
disorder, headaches, impotence, an eye disorder, GERD, seizures, 
and sleep apnea.  The RO further denied the Veteran's claims for 
increased ratings for glomerulosclerosis with nephrotic syndrome, 
hypertension, and renal failure, rated as 60 percent disabling; 
and for gout, rated as noncompensably disabling.  

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in January 2010.  A transcript of 
the hearing has been associated with the Veteran's claims file.  

(The decision below addresses the Veteran's claims of service 
connection for headaches and a heart disorder.  The remaining 
claims are addressed in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  It is as likely as not that that the Veteran has headaches 
due to his service-connected glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure.

2.  It is as likely as not that that the Veteran has an enlarged 
heart, congestive heart failure, and coronary artery disease due 
to his service-connected glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure.


CONCLUSIONS OF LAW

1.  The criteria for award of service connection for headaches as 
secondary to service-connected glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006). 

2.  The criteria for award of service connection for an enlarged 
heart, congestive heart failure, and coronary artery disease as 
secondary to service-connected glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed his original application for service connection 
for headaches with the RO in November 1981.  The RO denied the 
claim for service connection in February 1982, acknowledging the 
Veteran's complaints of headaches but finding that the headaches 
were "considered to be part of" the disability picture 
contemplated by the Veteran's service-connected kidney disorder.  
The RO denied a claim for service connection for a heart disorder 
in August 2002, again acknowledging the Veteran's complaints but 
finding that "the Rating Schedule does not allow separate 
ratings for disabilities from disease of the heart and any form 
of nephritis, on account of the close interrelationships of 
cardiovascular disabilities."  As such, the RO found that a 
grant of service connection was precluded.  

A review of the evidence of record concerning the Veteran's claim 
of service connection for headaches reflects that the Veteran has 
been diagnosed with headaches and treated for complaints of 
headaches on multiple occasions.  An April 1995 VA examination 
reflects that the Veteran was assigned a diagnosis of headaches 
both due to "muscle tension" and as secondary to his 
hypertension, for which he is currently service connected.  VA 
treatment records further reflect May 2005 and February 2006 
diagnoses of headaches.  The Veteran has also been diagnosed with 
multiple heart disabilities.  In that connection, the Board notes 
that evidence from the Veteran's private treatment provider 
reflects that the Veteran has been assigned diagnoses of enlarged 
heart, congestive heart failure, and coronary artery disease, 
which the private physician stated in November 2007 and January 
2010 letters were due to the Veteran's service-connected 
glomerulosclerosis with nephrotic syndrome, hypertension, and 
renal failure.  In the letters, the physician both assigns 
diagnoses of multiple heart disorders and explains how each one 
is related to the Veteran's service-connected kidney disorder.  

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  The United States Court 
of Appeals for Veterans Claims (Court) has held that this 
includes disabilities aggravated or made chronically worse by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 
38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-
service-connected condition is proximately due to or the result 
of a service-connected condition, such Veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See id. at 448.

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected disability is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
recent change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

In this case, the Veteran asserts that he suffers from headaches 
and a heart disorder due to his service-connected 
glomerulosclerosis with nephrotic syndrome, hypertension, and 
renal failure.  The Board notes initially that the Veteran's 
service treatment records are silent concerning complaints of or 
treatment for heart problems, although he was treated on one 
occasion for complaints of headache and complained of frequent 
headaches at his February 1981 pre-separation report of medical 
history.  Review of the Veteran's claims file reflects that 
following his separation from service, the Veteran was first 
diagnosed with headaches at an April 1995 VA examination.  At 
that time, he was diagnosed with headaches secondary to his 
service-connected hypertension as well as from "muscle 
tension."  Regarding his heart disability, the Veteran has been 
diagnosed with an enlarged heart, congestive heart failure, and 
coronary artery disease by his private treating physician, who 
offered a well-reasoned opinion in November 2007 and January 2010 
letters that all three heart disabilities are secondary to the 
Veteran's service-connected glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure.  The Veteran has 
continued to seek treatment for headaches and for his diagnosed 
heart disabilities with both VA and private treatment providers. 

Here, the Board notes that the RO, in its August 2002 rating 
decision, has acknowledged that the Veteran currently suffers 
from heart disease related to his service-connected 
glomerulosclerosis with nephrotic syndrome, hypertension, and 
renal failure.  In the February 1982 rating decision, although 
finding that the Veteran did not have a confirmed diagnosis of 
headaches, the RO also conceded that such a disability was 
related to his service-connected hypertension.  The Board is 
inclined to give considerable weight to the opinions of record, 
explained in both an April 1995 VA examination and in the 
November 2007 and January 2010 letters from the Veteran's private 
treating physician, who has treated the Veteran for many years 
and offered a clear and well-supported explanation of why and how 
the Veteran developed his multiple heart disorders secondary to 
his service-connected disabilities.  In the present case, the 
Veteran has a current diagnosis of headaches, enlarged heart, 
congestive heart failure, and coronary artery disease.   These 
disabilities have been linked by competent medical evidence to 
the Veteran's service-connected glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure.  Accordingly, service 
connection is warranted for headaches, for an enlarged heart, for 
congestive heart failure, and for coronary artery disease, all as 
secondary to the Veteran's service-connected glomerulosclerosis 
with nephrotic syndrome, hypertension, and renal failure.  See 38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(Although prior decisions were made in 1982 and 2002 by the RO 
with respect to headaches and heart disease, respectively, in 
each instance the RO conceded that these disabilities were part 
of an already service-connected one.  What appears to have been a 
denial of service connection in those decisions was in effect a 
denial of a separate compensable rating for what the RO had 
conceded was service connected.  The Board's decision now makes 
clear that these problems are service connected.  Whether 
separate ratings are warranted is another matter that is not now 
before the Board.)


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for an enlarged heart, 
congestive heart failure, and coronary artery disease is granted.


REMAND

The Board finds that further notification and evidentiary 
development is necessary before a decision can be reached on the 
merits of the Veteran's remaining claims.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
and its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c). 

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) has required that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of:  1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at the 
time of the previous final denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Court further explained that the VCAA 
requires, in the context of a claim to reopen, that VA look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  See id.

In this case, the RO issued the Veteran notice letters in 
November 2005 and December 2006.  Those letters discussed, in 
part, the evidence necessary to establish the underlying claims 
for service connection and informed the Veteran of the need to 
submit new and material evidence to reopen his claims for service 
connection and contained an explanation of what constitutes new 
and material evidence under relevant regulations.  However, the 
letters failed to inform the Veteran of the reason his claims 
were previously denied or of what specific evidence was needed to 
reopen his claims.  The letters merely informed the Veteran that 
he needed to submit evidence documenting any current disability 
and showing that any such disability was incurred in or 
aggravated by service.  

The holding in Kent requires VA to inform the Veteran what 
specific evidence is necessary to reopen his claim.  Thus, the 
Board finds action by the agency of original jurisdiction (AOJ) 
is required to satisfy the notification provisions of the VCAA in 
accordance with Kent, supra.  See also Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  This is 
required with respect to his liver disorder and low back claims.

After providing the required notice, the AOJ should attempt to 
obtain any pertinent outstanding evidence for which the Veteran 
provides sufficient information and, if necessary, authorization.  
See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board further acknowledges that in multiple statements 
submitted to VA, the Veteran's treating private physician has 
indicated that he provides primary care for the Veteran's 
multiple medical disabilities.  Similarly, the Veteran stated at 
his January 2010 hearing that he regularly receives care from his 
private physician.  However, although the Board acknowledges that 
multiple letters from the private physician have been received 
and associated with the Veteran's claims file, no records of the 
Veteran's treatment by this physician are present in the record 
and are thus unavailable for the Board's review.  In addition, 
the Board notes that at his January 2010 hearing before the 
undersigned Veterans Law Judge, the Veteran indicated that he had 
recently been treated by private eye doctors at the Triad Eye 
Clinic in Muskogee, Oklahoma, who had informed him that his 
current vision problems were related to hypertension.  No such 
records are present in the claims file, however.  The Board notes 
that VA is required by the VCAA to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claims, to include relevant records from both Federal and private 
sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  Therefore, as the identified medical 
records may have a bearing on the Veteran's claims, the agency of 
original jurisdiction (AOJ) must attempt to obtain any 
examination or treatment records prepared from the Veteran's 
private treating physician, as well as any records from the Triad 
Eye Clinic, and associate them with the claims file.  The AOJ 
must further request that the treatment providers give a negative 
response if no such records are available.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may 
also be granted for a disability that is proximately due to or 
the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  The United States Court of Appeals for 
Veterans Claims (Court) has held that this includes disabilities 
aggravated or made chronically worse by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran has contended that he has a gastrointestinal disorder 
and sleep apnea related to his service-connected 
glomerulosclerosis with nephrotic syndrome, hypertension, and 
renal failure.  The RO previously denied the Veteran's claims on 
the basis that no etiological link had been shown between his 
claimed disabilities and service or service-connected 
disabilities.  

Regarding diagnosis of the Veteran's gastrointestinal and sleep 
apnea disabilities, post-service medical records reflect that the 
Veteran's private treatment provider has treated the Veteran for 
his service-connected glomerulosclerosis with nephrotic syndrome, 
hypertension, and renal failure; he has also received ongoing 
treatment at various VA facilities for what was diagnosed in 
January 2002 as peptic ulcer disease and for sleep apnea.  In 
that connection, the Board notes that the Veteran submitted a 
July 2007 statement from his private treating physician that 
states that the Veteran's medication for his service-connected 
disabilities "have side effects such as acid reflux, insomnia 
and sleep apnea."  As noted above, the record thus suggests that 
the Veteran has sought ongoing treatment with a private treatment 
provider for his gastrointestinal problems and sleep apnea.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The Board notes in addition 
that the failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
Court has further recognized that a mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Here, although the Veteran's private treatment provider has 
addressed the presence of a current gastrointestinal disability 
and of sleep apnea, the physician did not provide any rationale 
explaining his opinion that there is an etiological relationship 
between the Veteran's currently diagnosed gastrointestinal 
disorder or sleep apnea and his service-connected disabilities.  
Because the private physician did not provide explanation for his 
medical nexus opinion concerning the Veteran's gastrointestinal 
disorder and sleep apnea, further development is required.  See 
38 C.F.R. § 4.2 (2009) (providing that where an examination 
report does not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (a medical examination report must contain 
clear conclusions with supporting data and a reasoned medical 
explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must be supported by an 
analysis that the Board can consider and weigh against contrary 
opinions).  Accordingly, remand is required.

In light of the Veteran's contentions and the medical evidence 
discussed above, the Board finds it necessary to secure an 
examination to ascertain whether the Veteran in fact has a 
gastrointestinal disorder such as GERD or sleep apnea that is 
related to service, to the Veteran's service-connected 
glomerulosclerosis with nephrotic syndrome, hypertension, and 
renal failure, or to the medications used to treat his service-
connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(where the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be conducted).  
Thus, on remand, the Veteran should be afforded a VA examination 
in order to obtain a current diagnosis based on both an 
examination and a thorough review of his claims file.  
Specifically, the Veteran should be afforded examination in order 
to determine the current diagnosis or diagnoses of his claimed 
gastrointestinal disorder and sleep apnea.  In addition to 
conducting a physical examination, the designated examiner must 
provide a medical nexus opinion with respect to any identified 
gastrointestinal disorder (including GERD) and sleep apnea.  The 
opinion must address whether the Veteran has a gastrointestinal 
disorder or sleep apnea that is attributable to his active 
military service, to his service-connected glomerulosclerosis 
with nephrotic syndrome, hypertension, and renal failure, or to 
the medications he takes to treat the service-connected 
disabilities.  

Regarding the Veteran's claims for increased ratings for his 
service-connected gout and glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure, a review of the 
Veteran's claims file reflects that he has received ongoing 
treatment at various VA medical facilities for his disabilities.  
Treatment records from January and February 2009 reflect that the 
Veteran sought treatment for his kidney disorder and was noted to 
complain of "weakness" secondary to his kidney problems and 
associated medical complications.  Similarly, records from 2007 
indicate that the Veteran was treated on multiple occasions at VA 
facilities for complaints of gout.  The Veteran has also been 
provided VA medical examinations, most recently in June 2008, 
pursuant to his claim for higher ratings.  Report of the June 
2008 examination noted the Veteran's complaints of nausea, 
fatigue, weakness, and lethargy, which he associated with his 
kidney disorder.  At that examination, the Veteran also reported 
experiencing flare-ups of gout every three to four months but was 
noted not to have any limited range of motion in his joints due 
to gout at that time.  

However, the Veteran testified at the January 2010 hearing that 
his gout and his glomerulosclerosis with nephrotic syndrome, 
hypertension, and renal failure have worsened since the date of 
his last VA medical examination in June 2008.  The Veteran 
testified at the hearing that he suffers from monthly 
exacerbations of gout as well as increased symptomatology of his 
kidney and hypertensive disorders.  

The Board notes that where the record does not adequately reveal 
the current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (where the appellant complained of increased 
hearing loss two years after his last audiology examination, VA 
should have scheduled the appellant for another examination).  
The Board notes here that the Veteran has claimed that his gout 
and his glomerulosclerosis with nephrotic syndrome, hypertension, 
and renal failure have worsened since his last VA medical 
examination, which took place in June 2008.  In light of these 
complaints, therefore, a remand is required to have an examiner 
supplement the record with a report regarding the current 
severity of the Veteran's gout as well as his glomerulosclerosis 
with nephrotic syndrome, hypertension, and renal failure.  Under 
these circumstances, the Veteran should be scheduled to undergo 
an examination at an appropriate VA medical facility.  See 
38 U.S.C.A. § 5103A.  In particular, the examiner should identify 
and describe the severity of all symptoms of both gout and 
glomerulosclerosis with nephrotic syndrome, hypertension, and 
renal failure.

Regarding the Veteran's petition to reopen his previously denied 
claim for service connection for lumbosacral strain with spina 
bifida, as well as his claim for service connection for 
impotence, the Board notes that in his May 2006 notice of 
disagreement, the Veteran expressed his disagreement with the 
RO's March 2006 rating decision denying the Veteran's petition to 
reopen his previously denied claim for service connection for 
lumbosacral strain with spina bifida, as well as the denial of 
his claim for service connection for impotence.  However, the RO 
has not issued a statement of the case on these issues, and as a 
result no appeal has been perfected.  The United States Court of 
Appeals for Veterans Claims has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue to the AOJ for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve VA of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested above, 
any other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the claims 
on appeal.

In view of the foregoing, the case is REMANDED for the following 
action:

1. The AOJ must send to the Veteran and 
his representative a corrective VCAA 
notice that explains what constitutes new 
and material evidence and specifically 
identify the type of evidence necessary to 
satisfy the elements of the underlying 
claims that were found insufficient in the 
previous denial of the Veteran's claims 
for service connection for lumbosacral 
strain with spina bifida and for a liver 
disorder, in accordance with Kent, supra.  

2.  The AOJ must obtain from the Veteran's 
private treating physician any available 
medical records pertaining to the Veteran's 
examination or treatment at any time.  The 
AOJ must request that a negative response 
be returned if no such records are 
available.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) as regards requesting 
records.  All records and/or responses 
received must be associated with the claims 
file. 

3.  The AOJ must obtain from the Triad Eye 
Clinic in Muskogee, Oklahoma, any available 
medical records pertaining to the Veteran's 
examination or treatment at that facility 
at any time.  The AOJ must request that a 
negative response be returned if no such 
records are available.  The AOJ must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) as regards requesting 
records.  All records and/or responses 
received must be associated with the claims 
file. 

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claims.  See 
38 C.F.R. § 3.655(b) (2009).  

VA examination is necessary to determine 
the nature and etiology of any current 
gastrointestinal disorder or sleep apnea 
shown to be present.  The VA examiner is 
requested to review the Veteran's claims 
file and medical history, examine the 
Veteran, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any current 
gastrointestinal disorder (including GERD) 
or sleep apnea is related to service, or 
has been caused or made worse by service-
connected glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure, 
or by the medications prescribed to treat 
the service-connected disabilities.  The 
reviewer's attention is called to the 
Veteran's medical history, his contentions, 
and the July 2007 statement submitted from 
his private treatment provider along with 
any other medical statements that may be 
associated with the record.  The examiner 
must thoroughly review the Veteran's claims 
file, to include a copy of this remand, and 
indicate on the examination report that 
such review was conducted.  A well reasoned 
etiological opinion must be provided with a 
detailed explanation for all conclusions 
reached by the reviewer.  Citations to the 
record or relevant medical principles 
should be included as necessary to explain 
the opinion(s), and a complete rationale 
should be given for all opinions and 
conclusions expressed.  

The Veteran must be also scheduled for an 
evaluation to ascertain the current 
severity of his gout and his 
glomerulosclerosis with nephrotic 
syndrome, hypertension, and renal failure.  
All appropriate tests and studies 
necessary to apply all pertinent rating 
criteria must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete rationale must be 
provided for all opinions expressed.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claims 
remaining on appeal must be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought is 
not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

6.  The AOJ should issue a statement of the 
case (SOC) addressing the Veteran's 
petition to reopen his previously denied 
claim for service connection for 
lumbosacral strain with spina bifida and 
his claim for service connection for 
impotence.  Along with the SOC, the AOJ 
must furnish to the Veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals) and 
afford him time to perfect an appeal of 
these issues.  The Veteran is hereby 
reminded that appellate consideration of 
these claims may be obtained only if a 
timely appeal is perfected.  If, and only 
if, the Veteran files a timely appeal, 
these issues should be returned to the 
Board.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified. The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


